IN THE SUPREME COURT OF THE STATE OF NEVADA


                 THE STATE OF NEVADA,                                   No. 66314
                 Appellant,
                 vs.
                 EARL WAYNE BEAUDION,
                                                                                FILED
                 Respondent.                                                     JAN 1.4 2016


                                       ORDER DISMISSING APPEAL
                             This is an appeal from a district court order granting a motion
                 to dismiss an indictment. Eighth Judicial District Court, Clark County;
                 Abbi Silver, Judge.
                             The State obtained the indictment at issue in this• appeal after
                 the district court dismissed an earlier indictment based on a violation of
                 NRS 172.241(2). The State appealed the earlier dismissal and this court
                 reversed and remanded, effectively reinstating the initial indictment.
                 State v. Beaudion, 131 Nev., Adv. Op. 48, 352 P.3d 39 (2015). As a result
                 of our decision in Beaudion, this appeal is moot. Accordingly, we
                             ORDER this appeal DISMISSED.




                                                                                       J.
                 Saitta


                 cc: Eighth Judicial District Court, Department 15
                       Attorney General/Carson City
                       Clark County District Attorney
                       Clark County Public Defender
SUPREME COURT
        OF             Eighth District Court Clerk
     NEVADA


(0) 1947A    e